        Case 1:19-cv-10219-PBS Document 22-6 Filed 08/27/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


LEONITUS JABIR BEY,                                  C.A. NO.: 19-10219- PBS
     Plaintiff,

v.

DAVID PENDER,
     Defendant

                        AFFIDAVIT OF BRADFORD N. LOUISON

       I do hereby swear and depose the following:

       1.     I am the attorney representing the defendant in this action.

       2.     I have searched the dockets of the Massachusetts Appeals Court on line at

https://www.ma-appellatecourts.org/party, the latest on August 11, 2020.

       3.     There is no cases listed for Leon J. Campbell or Leonitus Jabir Bey.

       SIGNED UNDER THE PAINS AND PENALTIES OF PERJURY THIS 14th DAY OF

        August, 2020.
                                            /s/ Brad Louison
                                            Bradford N. Louison
